Exhibit 10.2

 

BRILLIANT ACQUISITION

99 Dan Ba Road C-9 | Putuo | Shanghai | China | Tel.: (86) 021-80125497

 

Nisun Investment Holding Limited

99 Dan Ba Road, C-9 Putuo District,

Shanghai, Peoples

Republic of China 200062

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Brilliant Acquisition Corporation (the “Company”) and continuing until the
earlier of (i) the consummation by the Company of an initial business
combination or (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), Nisun Investment Holding Limited (“Nisun”) shall make
available to the Company certain office space and administrative and support
services as may be required by the Company from time to time, situated at 99 Dan
Ba Road, C-9 Putuo District, Shanghai, Peoples, Republic of China 200062, (or
any successor location) in return for the indirect benefit of supporting the
business of the Company as one of its shareholders.

 

Nisun hereby agrees that it does not have any right, title, interest or claim of
any kind in or to any monies that may be set aside in a trust account (the
“Trust Account”) that may be established upon the consummation of the IPO (the
“Claim”) and hereby waives any Claim it may have in the future as a result of,
or arising out of, any negotiations, contracts or agreements with the Company
and will not seek recourse against the Trust Account for any reason whatsoever.
No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

  Very truly yours,       BRILLIANT ACQUISITION CORPORATION         By: /s/ Dr.
Peng Jiang   Name:   Dr. Peng Jiang   Title: Chief Executive Officer and
Chief Financial Officer

 

AGREED TO AND ACCEPTED BY:         NISUN INVESTMENT HOLDING LIMITED         By:
  Name:   Bodang Liu   Title: Sole Director  

 





 

 

BRILLIANT ACQUISITION

99 Dan Ba Road C-9 | Putuo | Shanghai | China | Tel.: (86) 021-80125497

 

Nisun Investment Holding Limited

99 Dan Ba Road, C-9 Putuo District,

Shanghai, Peoples

Republic of China 200062

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Brilliant Acquisition Corporation (the “Company”) and continuing until the
earlier of (i) the consummation by the Company of an initial business
combination or (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), Nisun Investment Holding Limited (“Nisun”) shall make
available to the Company certain office space and administrative and support
services as may be required by the Company from time to time, situated at 99 Dan
Ba Road, C-9 Putuo District, Shanghai, Peoples, Republic of China 200062, (or
any successor location) in return for the indirect benefit of supporting the
business of the Company as one of its shareholders.

 

Nisun hereby agrees that it does not have any right, title, interest or claim of
any kind in or to any monies that may be set aside in a trust account (the
“Trust Account”) that may be established upon the consummation of the IPO (the
“Claim”) and hereby waives any Claim it may have in the future as a result of,
or arising out of, any negotiations, contracts or agreements with the Company
and will not seek recourse against the Trust Account for any reason whatsoever.
No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

  Very truly yours,       BRILLIANT ACQUISITION CORPORATION         By:  
Name:   Dr. Peng Jiang   Title: Chief Executive Officer and
Chief Financial Officer

 

AGREED TO AND ACCEPTED BY:         NISUN INVESTMENT HOLDING LIMITED         By:
/s/ Bodang Liu   Name:   Bodang Liu   Title: Sole Director  

 

 

 



 

 